298 S.W.3d 129 (2009)
In the Interest of: A.K. & C.K.
No. ED 92557.
Missouri Court of Appeals, Eastern District, Division Three.
September 22, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 9, 2009.
Application for Transfer Denied December 22, 2009.
*130 John R. Bird, St. Louis, MO, for Appellant, Lester F. Krupp, Jr.
Jennifer Walpert and Robert Walpert, St. Louis, MO, acting pro se.
Celeste Leritz Endicott, St. Louis, MO, Guardian Ad Litem, for juveniles.
Before GLENN A. NORTON, P.J., and MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Lester Krupp (Father) appeals from the Judgment and Decree of Termination of Parental Rights and Adoption (Judgment) terminating Father's parental rights to his minor children, based on abandonment, and granting the Petition for Step-Parent Adoption (Adoption Petition) filed by Jennifer Walpert f/k/a Jennifer Krupp (Mother) and Robert Walpert. On appeal, Father argues the trial court erred in terminating his parental rights to his minor children because there was insufficient evidence to support the trial court's finding that Father fell under the abandonment and neglect exception to consent contained in Section 453.040(7), RSMo 2000.[1] We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.